Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Bryan W. Bockhop on 09/24/2021.  

The application has been amended as follows: 
Claim 1 has been amended as follows: 
(Currently Amended) A beverage dispenser, comprising:
an inlet connected to a water source;
an outlet for dispensing the water to a user vessel;
at least one filter element having an input and an output for filtered water;
a pump for pumping water to the input of the filter element;
a flow sensor connected between the 
output for outputting filtered
water and the outlet;
a plurality of water preparation elements connected between the output for 
outputting filtered water and the outlet and adapted to prepare the water 

a controller connected to the pump and the flow sensor, wherein the controller 
controls the pump such that filtered water has an actual flow rate that 
corresponds to a set flow rate, wherein the 
flow sensor determines the actual flow 
rate of the filtered water,
wherein the at least one filter element comprises a reverse osmosis filter, a 
permeate output and a concentrate output, wherein the permeate output is 
the output for filtered water; 



that the flow rate downstream of the permeate output is constant 
independent of the amount of concentrate that is withdrawn from the water supplied by the water source[,];
wherein the plurality of water preparation elements comprises the following:
a flow type tempering device for cooling and/or heating the water;
a flow type carbonizer for injecting carbon dioxide into the water; and
a flow type mineralization device for mineralizing the water; 
wherein no tank in which water can stagnate is arranged between the permeate 
output of the reverse osmosis filter and the outlet of the beverage 
dispenser; and 
wherein the water flows from the output for outputting filtered water of the filter

through any component located between the permeate output to the outlet of the beverage dispenser.

Claim 5, line 2, “further” has been added before “comprises”; and in the second line from the end of the claim, “and” has been added after “water;”.
Claim 12, the second and third lines have been deleted.
Claim 14, in each of lines 4 and 5, “permeate” has been replaced with “filtered water”.
Claim 15, line 3, “the input” has been replaced with “an input”; and in line 6, “the flow” has been replaced with “a flow”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest cited art—Wing et al. ‘410 (of record)—fails to anticipate or render obvious, alone or in any proper combination, the indicated flow type water preparation elements, wherein the water flows from the filter element output to the dispenser outlet with the set flow rate through any component therebetween, and in which there is no tank wherein water could stagnate—in combination with all the other limitations of claim 1.  See Also Applicant’s arguments filed 8/10/2021, pages 10-11. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TERRY K CECIL/Primary Examiner, Art Unit 1778